PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Mustapha, Jihad
Application No. 13/425,898
Filed: 21 Mar 2012
For: FLUID MIXING DEVICE
:
:
:	DECISION ON PETITION
:
:


This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed November 10, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned June 14, 2014, for failure to timely submit a response to the
non-final Office action mailed March 13, 2014, which set a three (3) month shortened statutory
period for reply. No reply was filed. On September 25, 2014, a Notice of Abandonment was
mailed. On April 26, 2021, a petition to revive was filed. On August 19, 2021, a decision was mailed dismissing the petition to revive the application.
 
The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment filed April 26, 2021 in response to the non-final Office action, (2) the petition fee of $1,050.00, and (3) a proper statement of unintentional delay.

The renewed petition of November 10, 2021 is accompanied by an adequate explanation that the delay was unintentional.1 

This application is being referred to Technology Center Art Unit 3753 for appropriate action in the normal course of business on the reply received April 26, 2021.


Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        




    
        
            
    

    
        1 It is noted that the declaration of Jihad Mustapha filed November 10, 2021 references a Notice to File Corrected Application Papers filed April 3, 2021. However, a review of the file reveals that a Notice to File Corrected Application Papers was mailed April 3, 2012, not April 3, 2021. The indication that a Notice to File Corrected Application Papers was mailed April 3, 2021 appears to be a typographical error, and is being construed as such. Petitioners must inform the Office if this is an incorrect interpretation.